UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6654



ELWELL K. FORD,

                                                Plaintiff - Appellant,

          versus


MARION COUNTY SHERIFF’S DEPARTMENT; L. C.
RICHARDSON,   a/k/a   Bud  Richardson; GENE
TURBEVILLE; J. P. BAKER; LEVON GRAVES;
LAWRENCE JOHNSON, Individually,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (CA-00-3978-4-23)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elwell K. Ford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elwell K. Ford appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. Ford’s case was referred to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (1994).       The magistrate judge recommended

that relief be denied and advised Ford that failure to file timely

and specific objections to this recommendation could waive appel-

late review of a district court order based on the recommendation.

Despite this warning, Ford failed to file specific objections to

the magistrate judge’s recommendation.

     The timely filing of objections to the magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.       Fed. R. Civ.

P. 72(b); Wright v. Collins, 766 F.2d 841, 845-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 155 (1985).       Failure to file

timely specific objections shall constitute a waiver of a party’s

appellate review if the recommendation is accepted by a district

judge.   United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1985); Wright, 766 F.2d at 845-47 & nn.1-3.           Ford has waived

appellate review by failing to file specific objections to the

magistrate judge’s recommendation after receiving proper notice.

Accordingly, we affirm the judgment of the district court.          We

dispense with oral argument because the facts and legal contentions


                                   2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3